Case 1:17-cv-23202-RNS Document 48-8 Entered on FLSD Docket 10/09/2018 Page 1 of 6




                                                           Scanned by CamScanner
Case 1:17-cv-23202-RNS Document 48-8 Entered on FLSD Docket 10/09/2018 Page 2 of 6




                                                           Scanned by CamScanner
Case 1:17-cv-23202-RNS Document 48-8 Entered on FLSD Docket 10/09/2018 Page 3 of 6




                                                           Scanned by CamScanner
Case 1:17-cv-23202-RNS Document 48-8 Entered on FLSD Docket 10/09/2018 Page 4 of 6




                                                           Scanned by CamScanner
Case 1:17-cv-23202-RNS Document 48-8 Entered on FLSD Docket 10/09/2018 Page 5 of 6




                    EXHIBIT A
Case 1:17-cv-23202-RNS Document 48-8 Entered on FLSD Docket 10/09/2018 Page 6 of 6




                                                           Scanned by CamScanner
